

113 S1853 IS: EPA Science Advisory Board Reform Act of 2013
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1853IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Boozman (for himself, Mr. Manchin, Mr. Crapo, Mr. Vitter, Mr. Sessions, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Environmental Research, Development, and Demonstration Authorization Act of 1978 to provide for Scientific Advisory Board member qualifications, public participation, and for other purposes.1.Short titleThis Act may be cited as the
			 EPA Science Advisory Board Reform Act
			 of 2013.2.Science Advisory
			 Board(a)MembershipSection 8(b) of the Environmental Research,
			 Development, and Demonstration Authorization Act of 1978 (42 U.S.C. 4365(b)) is
			 amended to read as follows:(b)(1)The Board shall be composed of at least
				nine members, one of whom shall be designated Chairman, and shall meet at such
				times and places as may be designated by the Chairman in consultation with the
				Administrator.(2)Each member of the Board shall be qualified
				by education, training, and experience to evaluate scientific and technical
				information on matters referred to the Board under this section. The
				Administrator shall select Board members from nominations received as described
				in paragraph (3) and shall ensure that—(A)the scientific and technical points of view
				represented on and the functions to be performed by the Board are fairly
				balanced among the members of the Board;(B)at least ten percent of the membership
				of the Board are from State, local, or tribal governments;(C)persons with substantial and relevant
				expertise are not excluded from the Board due to affiliation with or
				representation of entities that may have a potential interest in the Board’s
				advisory activities, so long as that interest is fully disclosed to the
				Administrator and the public and appointment to the Board complies with section
				208 of title 18, United States Code;(D)in the case of a Board advisory activity on
				a particular matter involving a specific party, no Board member having an
				interest in the specific party shall participate in that activity;(E)Board members may not participate in
				advisory activities that directly or indirectly involve review and evaluation
				of their own work;(F)Board members shall be designated as
				special Government employees; and(G)no federally registered lobbyist is
				appointed to the Board.(3)The Administrator shall—(A)solicit public nominations for the
				Board by publishing a notification in the Federal Register;(B)solicit nominations from relevant
				Federal agencies, including the Departments of Agriculture, Defense, Energy,
				and Health and Human Services;(C)make public the list of nominees,
				including the identity of the entities that nominated them, and shall accept
				public comment on the nominees;(D)require that, upon their provisional
				nomination, nominees shall file a written report disclosing financial
				relationships and interests, including Environmental Protection Agency grants,
				contracts, cooperative agreements, or other financial assistance, that are
				relevant to the Board’s advisory activities for the three-year period prior to
				the date of their nomination, and relevant professional activities and public
				statements for the five-year period prior to the date of their nomination;
				and(E)make such reports public, with the
				exception of specific dollar amounts, for each member of the Board upon such
				member’s selection.(4)Disclosure of relevant professional
				activities under paragraph (3)(D) shall include all representational work,
				expert testimony, and contract work as well as identifying the party for which
				the work was done.(5)Except when specifically prohibited by law,
				the Agency shall make all conflict of interest waivers granted to members of
				the Board, member committees, or investigative panels publicly
				available.(6)Any recusal agreement made by a member of
				the Board, a member committee, or an investigative panel, or any recusal known
				to the Agency that occurs during the course of a meeting or other work of the
				Board, member committee, or investigative panel shall promptly be made public
				by the Administrator.(7)The terms of the members of the Board shall
				be three years and shall be staggered so that the terms of no more than
				one-third of the total membership of the Board shall expire within a single
				fiscal year. No member shall serve more than two terms over a ten-year
				period..(b)RecordSection
			 8(c) of such Act (42 U.S.C. 4365(c)) is amended—(1)in paragraph (1)—(A)by inserting
			 risk or hazard assessment, after at the time any
			 proposed; and(B)by inserting
			 risk or hazard assessment, after to the Board such
			 proposed; and(2)in paragraph (2)—(A)by inserting risk or hazard
			 assessment, after the scientific and technical basis of the
			 proposed; and(B)by adding at the
			 end the following: The Board’s advice and comments, including dissenting
			 views of Board members, and the response of the Administrator shall be included
			 in the record with respect to any proposed risk or hazard assessment, criteria
			 document, standard, limitation, or regulation and published in the Federal
			 Register..(c)Member
			 committees and investigative panelsSection 8(e) of such Act (42
			 U.S.C. 4365(e)) is amended by adding at the end the following: “These member
			 committees and investigative panels—(1)shall be
				constituted and operate in accordance with the provisions set forth in
				paragraphs (2) and (3) of subsection (b), in subsection (h), and in subsection
				(i);(2)do not have
				authority to make decisions on behalf of the Board; and(3)may not report
				directly to the Environmental Protection
				Agency..(d)Public
			 participationSection 8 of such Act (42 U.S.C. 4365) is amended
			 by adding after subsection (g) the following:(h)(1)To facilitate public participation in the
				advisory activities of the Board, the Administrator and the Board shall make
				public all reports and relevant scientific information and shall provide
				materials to the public at the same time as received by members of the
				Board.(2)Prior to conducting major advisory
				activities, the Board shall hold a public information-gathering session to
				discuss the state of the science related to the advisory activity.(3)Prior to convening a member committee
				or investigative panel under subsection (e) or requesting scientific advice
				from the Board, the Administrator shall accept, consider, and address public
				comments on questions to be asked of the Board. The Board, member committees,
				and investigative panels shall accept, consider, and address public comments on
				such questions and shall not accept a question that unduly narrows the scope of
				an advisory activity.(4)The Administrator and the Board shall
				encourage public comments, including oral comments and discussion during the
				proceedings, that shall not be limited by an insufficient or arbitrary time
				restriction. Public comments shall be provided to the Board when received. The
				Board’s reports shall include written responses to significant comments offered
				by members of the public to the Board.(5)Following Board meetings, the public
				shall be given 15 calendar days to provide additional comments for
				consideration by the
				Board..(e)OperationsSection
			 8 of such Act (42 U.S.C. 4365) is further amended by adding after subsection
			 (h), as added by subsection (d) of this section, the following:(i)(1)In carrying out its advisory activities,
				the Board shall strive to avoid making policy determinations or
				recommendations, and, in the event the Board feels compelled to offer policy
				advice, shall explicitly distinguish between scientific determinations and
				policy advice.(2)The Board shall clearly communicate
				uncertainties associated with the scientific advice provided to the
				Administrator.(3)The Board shall ensure that advice and
				comments reflect the views of the members and shall encourage dissenting
				members to make their views known to the public and the Administrator.(4)The Board shall conduct periodic reviews to
				ensure that its advisory activities are addressing the most important
				scientific issues affecting the Environmental Protection
				Agency..3.Relation to the
			 Federal Advisory Com­mit­tee ActNothing in this Act or the amendments made
			 by this Act shall be construed as supplanting the requirements of the Federal
			 Advisory Committee Act (5 U.S.C. App.).4.Relation to the
			 Ethics in Government Act of 1978Nothing in this Act or the amendments made
			 by this Act shall be construed as supplanting the requirements of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.).